                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

IN RE:
JEREMY MICHAEL HUBER                                                            Chapter 13
                                                                                Case No.: 20-21464-BEH

     Debtor



                              ORDER CONFIRMING CHAPTER 13 PLAN

The debtor filed a chapter 13 plan on April 3, 2020. The plan was transmitted as required by Federal Rule of
Bankruptcy Procedure 3015, Local Rule 3015, or court order. The plan meets the requirements of 11 U.S.C.
§1325.

 IT IS ORDERED THAT:

    1. The debtors' chapter 13 plan is confirmed. This order gives effect to all of the plan’s terms.

    2. Debtor will make plan payments of $606.15 per month for the 60-month plan.

    3. Unless otherwise provided by the plan or court order, the debtors' attorney is allowed the presumptively
       reasonable fee, and the trustee may disburse any unpaid portion of that fee in the manner provided for in
       the plan.

    4. Unless the court otherwise orders, all creditors with claims entitled to priority under 11 U.S. C. §507
       must be paid, in pro rata deferred cash payments, the full amount of the portion of their claim that is
       entitled to that priority.

    5. The debtor must provide the trustee with a copy of each federal and state income tax return filed during
       the plan term within 14 days of filing any return.

    6. The debtor may not borrow money, incur credit or sell or transfer property of the estate without the
       express written consent of the trustee or an order of this court.

    7. If the debtor is engaged in business, the debtor must provide periodic financial statements to the trustee.


                                                       #####




                    Case 20-21464-beh           Doc 42      Filed 07/31/20         Page 1 of 1
